Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The drawing (one replacement sheet) was received on 1/18/2022.  The drawing is approved.
The examiner acknowledges with the remarks filed with the amendment filed 1/18/2022.  The examiner agrees with the arguments.


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
January 20, 2022